

 S1266 ENR: Enhancing Veteran Care Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 1266IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of Veterans Affairs to enter into contracts with nonprofit organizations
 to investigate medical centers of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Enhancing Veteran Care Act.2.Investigation of medical centers of the Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs may contract with a nonprofit organization that accredits health care organizations and programs in the United States to investigate a medical center of the Department of Veterans Affairs to assess and report deficiencies of the facilities at such medical center.(b)Authority of directors(1)In generalSubject to coordination under paragraph (2), the Secretary shall delegate the authority under subsection (a) to contract for an investigation at a medical center of the Department to the Director of the Veterans Integrated Service Network in which the medical center is located or the director of such medical center.(2)CoordinationBefore entering into a contract under paragraph (1), the Director of a Veterans Integrated Service Network or the director of a medical center, as the case may be, shall notify the Secretary of Veterans Affairs, the Inspector General of the Department of Veterans Affairs, and the Comptroller General of the United States for purposes of coordinating any investigation conducted pursuant to such contract with any other investigations that may be ongoing.(c)Rule of constructionNothing in this section may be construed—(1)to prevent the Office of the Inspector General of the Department of Veterans Affairs from conducting any review, audit, evaluation, or inspection regarding a topic for which an investigation is conducted under this section; or(2)to modify the requirement that employees of the Department assist with any review, audit, evaluation, or inspection conducted by the Office of the Inspector General of the Department.Speaker of the House of RepresentativesVice President of the United States and President of the Senate